DETAILED ACTION
Claims 1-11 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2020 and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Regarding claims 2 and 5, claims 2 and 5 are objected to because of the following informalities:  the term “processer” should be spelled “processor.” Appropriate correction is required.
Regarding Claim 11; claim 11 is objected to as failing to comply with 37 CFR 1.75(e). An independent claim should include a preamble, a transitional phrase, and a body of the claim, in which claimed limitations that the Applicants consider as new or improved elements/steps/features are positively recited within the body of the claim. Claim 11 includes only a preamble and does not include a transitional phrase and the claim’s body. It is suggested that claim 11 be further amended to include a preamble, a transitional phrase (i.e., ‘the system comprising: ’ or ‘the system including : ), and the body of the claim comprising one or more embodiments and associated functions (i.e., ‘the communication device for transmitting a communication message...; the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claims 1-2 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communicator configured to transmit and receive a message to and from the communication device (claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 2, dependent claim 2 is also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is directed to a system claim. However, the body of the claim is not recited any embodiments; instead the body recites a series of acts (i.e., communicating and receiving). The claim is found indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed to. See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011) for details. Thus, this is a 112(b) rejection, for being indefinite for reciting both a method and a system claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunito et al (“Kunito,” US 20030115488 as disclosed in the IDS filed 04/01/2021) and further in view of Li et al (“Li,” WO2018214133 as disclosed in the IDS filed 04/01/2021). 

Regarding claim 1, Kunito discloses a relay device in a communication system including an identifier of a communication device, a plurality of nodes, the communication device coupled to any one of the nodes, and the relay device coupled to any one of the nodes, the relay device comprising: (Kunito, [0031] & [0082], describes a relay device in a communication system including an identifier of the communication device, a plurality of nodes, the communication device coupled to any one of the nodes and the relay device coupled to any one of the nodes). 
(Kunito, [0031], describes a communicator configured to transmit and receive a message to and from the communication device) and
a processor configured to acquire a public key of a communication device that is a transmission source of the message from the node and authenticates a signature included in the message with the acquired public key; (Kunito, [0071]-[0074] describes a processor configured to acquire a public key of communication device that is a transmission source of the message from the node and authenticates a signature included in the message with the acquired public key)
wherein
the processor causes, when receiving a communication message including communication data to be transmitted to a second communication device by a first communication device, the processor to perform authentication on the communication message, and the communicator transmits the communication message to the second communication device when the authentication is successful, (Kunito, [0071]-[0074], describes the processor causes when a message included communication data to be transmitted to a second communication device when the authentication is successful)
Kunito fails to explicitly disclose having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger. 
However, in an analogous art, Li discloses having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger (Li, [0012], [0018] & [0024] describes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with the method and system of Kunito to include having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger. One would have been motivated to provide a blockchain-based FIDO authentication method and system (Li, [0001]). 

Regarding claim 2, Kunito and Li disclose the communication relay device according to claim 1. 
Kunito further discloses wherein the communicator receives from the first communication device a communication request message that requests the second communication device to permit communication, the communicator transmits to the second communication device the communication request message when the authentication is successful, the processer performs the authentication when receiving a communication response message that is a response to the communication request message from the second communication device, (Kunito, [0014], [0017]-[0019], [0071]-[0074] describe wherein the communicator receives from the first communication device a communication request message that requests the second communication device to permit communication, the communicator transmits to the second communication device the communication request message when the authentication is successful, the processor performs the authentication when receiving a communication response message that is a response to the communication request message from the second communication device)
and the communicator transmits to the first communication device the communication response message when the authentication is successful (Kunito, [0014], [0017]-[0019], [0071]-[0074] describes and the communicator transmits to the first communication device the communication response message when the authentication is successful)

Regarding claim 10, Kunito discloses a non-transitory computer-readable storage medium storing a program that causes a processor included in a relay device in a communication system to execute a process, the communication system including an identifier of a communication device, (Kunito, [0031] & [0082], a non-transitory computer-readable storage medium storing a program that causes a processor included in a relay device in a communication system to execute a process, the communication system including an identifier of a communication device). 
the communication device coupled to any one of the nodes, and the relay device coupled to any one of the nodes, (Kunito, [0031], describes a communicator configured to transmit and receive a message to and from the communication device)
the process comprising:
a transmission/reception process of transmitting and receiving a message to and from the communication device; (Kunito, [0071]-[0074] describes the process comprising: a transmission/reception process of transmitting and receiving a message to and from the communication device)
(Kunito, [0071]-[0074] describes an authentication process of acquiring a public key of a communication device that is a transmission source of the message from the node, and authenticating a signature included in the message with the acquired public key) and
a relay process of, when receiving a communication message including communication data to be transmitted to a second communication device by the first communication device, performing the authentication process on the communication message, and transmitting the communication message to the second communication device when the authentication is successful (Kunito, [0071]-[0074], describes a relay process of when receiving a communication message including communication data to be transmitted to a second communication device by the first communication device, performing the authentication process on the communication message, and sending the communication message to the second communication device when the authentication is successful)
Kunito fails to explicitly disclose a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger. 
However, in an analogous art, Li discloses a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger, (Li, [0012], [0018] and [0024] describes a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with the method and system of Kunito to include a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger. One would have been motivated to provide a blockchain-based FIDO authentication method and system (Li, [0001]).

Regarding claim 11, Kunito discloses a communication system including an identifier of a communication device, (Kunito, [0031] & [0082], describes a communication system including an identifier of a communication device).
the communication device coupled to any one of the nodes, and a relay device coupled to any one of the nodes, (Kunito, [0031] & [0082], describes the communication device coupled to any one of the nodes, and a relay device coupled to any one of the nodes).
wherein when communicating with another communication device, the communication device transmits a communication message including communication data addressed to the other communication device to the relay device, (Kunito, [0031], describes wherein when communicating with another communication device, the communication device transmits a communication message including communication data addressed to the other communication device to the relay device) and
(Kunito, [0071]-[0074] describes when receiving the communication message from the communication device, the relay device acquires a public key of the communication device from the node, authenticates a signature included in the received communication message with the acquired public key)
and transmits the communication message to the other communication device when the authentication is successful, (Kunito, [0071]-[0074] describes and transmits the communication message to the other communication device when the authentication is successful)
Kunito fails to explicitly disclose a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger
However, in an analogous art, Li discloses a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger (Li, [0012], [0018] & [0024] describes a plurality of nodes having a distributed ledger function of storing a public key used for communication by the communication device in a distributed ledger to share the distributed ledger)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with the method and system of Kunito to include a plurality of nodes having a distributed ledger function of storing a .

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Nakashima et al ("Nakashima," US 20060274748). 

Regarding claim 3, Kunito and Li disclose the communication relay device according to claim 2. 
Kunito further discloses when the authentication is successful, (Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Kunito and Li fail to explicitly disclose further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message transmitted from the second communication device in the management table. 
However, in an analogous art, Nakashima discloses further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message (Nakashima, [0019] & FIG 3 shows a memory that stores a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message sent from the second communication device in the management table). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Kunito and Li to include further comprising: a memory configured to store a communication management table that manages a reception permission state of whether or not the communication device permits reception of the communication message, wherein the processor updates to a state in which the first communication device permits reception of the communication message transmitted from the second communication device in the management table. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 

Regarding claim 4, Kunito, Li and Nakashima disclose the communication relay program according to claim 3. 
Kunito further discloses when the authentication is successful (Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Nakashima further discloses wherein the communication response message includes permission information indicating whether or not to permit the communication, (Nakashima, [0016], [0019], [0022] & FIG 3 disclose wherein the communication response message includes permission information indicating whether or not to permit the communication and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Kunito and Li to include wherein the communication response message includes permission information indicating whether or not to permit the communication, and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 

Regarding claim 7, Kunito, Li and Nakashima disclose the communication relay device according to claim 4. 
(Kunito, [0014], [0017]-[0019], [0071]-[0074], describes when the authentication is successful). 
Nakashima further discloses wherein the processor performs a rejection reception process of performing the authentication process when receiving a rejection message that is a message transmitted from the first communication device to the second communication device and that notifies that reception of the communication message transmitted from the second communication device is rejected, (Nakashima, [0016], [0019]-[0020], [0022] & FIG 3 disclose wherein the processor performs a discard [rejection] reception process when receiving a discard message [rejection] message that is a message transmitted from the first communication device to the second communication device and that notifies that reception of the communication message transmitted from the second communication device is rejected). 
updating the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device, and the communicator transmits the rejection message to the second communication device when updating the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device, (Nakashima, [0016], [0019], [0022] & FIG 3 disclose changing [updating] the communication management table to a state in which the first communication device does not permit reception of the communication message transmitted from the second communication device and the communicator transmits the discard [rejection] message to the second communication device when changing [updating] the communication management table to a state in which the first communication device does not permit reception of the communication message sent from the second communication device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakashima with the method and system of Kunito and Li to include wherein the communication response message includes permission information indicating whether or not to permit the communication, and the processor updates to a state in which the second communication device permits reception of the communication message transmitted from the first communication device in the management table and the permission information indicates permission of the communication. One would have been motivated to transfer data from one device to another at high speed (Nakashima, [0003]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Kitani et al (“Kitani,” US 20070011262).  

Regarding claim 5, Kunito and Li disclose the communication relay device according to claim 1. 
Kunito and Li fail to explicitly disclose further comprising: a memory configured to store a control management table in which an identifier of the communication device is registered, wherein the processer performs a registration process of performing the authentication process upon receiving a registration request message that is a message 
However, in an analogous art, Kitani discloses further comprising: a memory configured to store a control management table in which an identifier of the communication device is registered, (Kitani, FIG 7 shows a control management table in which an identifier such as an IP address is registered)
wherein the processer performs a registration process of performing the authentication process upon receiving a registration request message that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device,  (Kitani, FIG 8 shows a processor performs a registration process of performing the authentication process  by authorizing transmission upon receiving a request message for registering an IP address that is a message transmitted when the communication device participates in the communication system and that includes an identifier of the communication device which is the IP address)
and registering an identifier of the communication device in the control management table when the authentication is successful (Kitani, FIG 8 shows and registering an IP address [identifier of the communication device] in the control management table when authentication is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Kitani with the method and


Regarding claim 6, Kunito, Li and Kitani disclose the communication relay device according to claim 5. 
Kitani further discloses wherein the control management table further stores a network address or a communication port or both to or from which the communication device transmits and receives a control message other than the communication message, and the registration request message includes the network address or the communication port or both; and in the registration process, the network address or the communication port or both are registered in the control management table when an identifier of the communication device is registered in the control management table (Kitani, FIG 7 shows a control management table with shared device information with identifying information and IP address for managing a communication device which an IP address and identifying information; FIG 8 shows and registering an IP address [identifier of the communication device] in the control management table when authentication is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Kitani with the method and
system of Kunito and Li to include wherein the control management table further stores a network address or a communication port or both to or from which the communication device transmits and receives a control message other than the communication message, and the registration request message includes the network address or the communication port or both; and in the registration process, the network address or the communication port or both are registered in the control management table when an identifier of the communication device is registered in the control management table. One would have been motivated to control data transmission on a network (Kitani, [0002]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Ueno et al ("Ueno," US 20100250951). 

Regarding claim 8, Kunito and Li disclose the communication relay device according to claim 2. 
Kunito and Li fail to explicitly disclose wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for 
However, in an analogous art, Ueno discloses wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device (Ueno, [0027] & [0388] describes wherein the communication request message include a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device). . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ueno with the method and system of Kunito and Li to include wherein the communication request message includes a common key that is used for communication between the first communication device and the second communication device and that is not used for communication other than communication between the first communication device and the second communication device. One would have been motivated to set a common key in a first apparatus and a second apparatus through a relay apparatus, wherein the first and second apparatuses perform processing according to a protocol including authentication between two apparatuses, sharing of a common key between the two apparatuses by using a cryptography technology, and processing for checking the validity of a common . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunito et al (“Kunito,” US 2003115488) in view of Li et al (“Li,” WO2018213133) and further in view of Morita et al ("Morita," US 20160219051). 

Regarding claim 9, Kunito and Li disclose the communication relay device according to claim 1. 
Kunito and Li fail to explicitly disclose wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process. 
	However, in an analogous art, Morita discloses wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process (Morita, [0055] describes wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Morita with the method and system of Kunito and Li to include wherein the processor performs a discard process of discarding a received message, when authentication has failed in the authentication process. One would have been motivated to detect when authentication fails and discarding a message from the system (Morita, [0055]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KARI L SCHMIDT/Primary Examiner, Art Unit 2439